Title: To James Madison from Charles Collins and David A. Leonard, 27 November 1810 (Abstract)
From: Collins, Charles,Leonard, David A.
To: Madison, James


27 November 1810, Bristol, Rhode Island. The vacancy on the Supreme Court “has put the spirit of intrigue into quick operation.” The leading Federalists of New England evidently plan to bring forward Asher Robbins of Newport, but his supporters are not “friends to the administration.” The writers suggest Gideon Granger as the best candidate, although “we are not without apprehensions that Judge Howell has some honourable intentions to make interest for the office.” They respect Howell’s service to the nation, but his claims do not surpass those of Granger. The motives of the supporters of Robbins are those that invariably govern the conduct of the leaders of the opposition in New England. “We have nothing personal toward Mr. Robbins,… but our anxiety is greater, that the Judiciary may be filled from among the firmest friends of our republican Government.”
